Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because there is no antecedent basis for the fabric plies. 
Claim 6 is indefinite because it is not clear how the second, third, and fourth strips are distinguished from each other or whether the third and fourth strips are part of the second strips. 
Claim 6 is indefinite because it is not clear what the difference is between the first and second strips of claim 6 relative to the first and second strips of claim 1. 
Claim 12 is indefinite because it is not clear whether the first layer strips include both first strips and second strips of claim 1 which are recited to be non-parallel to each other, yet the orientation angle is recited to be the same. In other words, it is not clear how the orientation angle is the same between respective strips and the outer circumference of the rim, with the orientation angle being a function of the centerline of each strip, and the centerline being at different angles due to the non-parallel nature of such. 
Claim 12 is indefinite because it is not clear where the angle is formed between a center line of a respective first layer strip and a centerline of the same. Accordingly, these represent the same center line so there would not be an angle “between” anything.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS61244602A to Hashimoto.

Regarding claim 1, Hashimoto discloses a bicycle rim with a radially inner portion (portion with 2), and two spaced apart sidewalls extending therefrom (as evident from Fig. 1-5), a tire engaging portion (portion radially opposite the inner portion) extending from the sidewalls; the first sidewall (i.e. one in view in Fig. 1 and 2) includes a layer of composite material including first 10 and second strips 12  that are non-parallel to each other and the composite material including a matrix of a polymer-based material and fibers (e.g. lines 53-54).
Regarding claim 2, Hashimoto discloses the rim of claim 1 wherein the polymer based material is a resin and the fibers (line 53) are carbon fibers (line 94). 
Regarding claim 3, Hashimoto discloses the rim of claim 1 wherein the fibers of each strip extend in a primary strength direction of the respective strip (as evident from Fig. 1).
Regarding claim 6, as best understood, Hashimoto discloses the rim of claim 1 wherein the second sidewall includes the same composite material and strips as the first sidewall (as evident from Fig. 1-5).
Regarding claim 7, Hashimoto discloses the rim of claim 1 wherein the first strip is longer than the second strip (as evident from Fig. 1-5 wherein the first stip would represent the hypotenuse of a triangle while the second strip is a leg that forms a right angle of the triangle).
Regarding claim 8, Hashimoto discloses the rim of claim 1 wherein the strips are at different angles relative to a tangent of the outer circumference of the rim (as evident from Fig. 1-5). 
Regarding claim 9, Hashimoto discloses the rim of claim 1 wherein the strips extend beyond the inner circumference (as evident from Fig. 1-5). 
Regarding claim 10, Hashimoto discloses the rim of claim 1 wherein the strips extend around the radially inner portion and along the second sidewall (as evident from Fig. 1-5).
Regarding claim 11, Hashimoto discloses the rim of claim 1 wherein the strips are fully contained within the first sidewall (i.e. they don’t extend radially beyond such as evident from Fig. 1-5.
Regarding claim 12, as best understood, Hashimoto discloses the rim of claim 1 wherein the first strips (therein including 10 and 11 not 10 and 12 for this claim) and further having a second layer (strips 12) wherein the orientation angles of strips of the first layer is different than that of the second layer (as evident from Fig. 1-3).
Regarding claim 13, as best understood, Hashimoto discloses the rim of claim 1 wherein the strips of the first and second layers overlap respective portions of each other (as evident from Fig. 1-3). 
Regarding claim 14, Hashimoto discloses the rim of claim 1 wherein the layer is a first layer and the strips are first layer strips and the first sidewall further includes a second layer of material, being made of a second composite material, the second layer of material including second layer strips (that layer of Fig. 3, namely layer 33).
Regarding claim 15, Hashimoto discloses the rim recited therein as set forth above in claims 1, 3, and 6 wherein the second strips are merely alternating first strips that are disposed on the second sidewall. 
Regarding claim 17, Hashimoto discloses the rim of claim 15 further including third strips 11 with a centerline oriented differently than the first strips (as evident from Fig. 1).
Regarding claim 19, Hashimoto discloses the rim of claim 17 wherein the strips of the first and third layers overlap respective portions of each other (as evident from Fig. 1). 
Regarding claim 20, Hashimoto discloses the bicycle rim as set forth in claim 1 further including spokes and a hub (as evident from lines 13, 24, 25). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.

Regarding claim 18, Hashimoto discloses the rim of claim 17 but does not explicitly disclose that the first and third strips are made of a different material. Hashimoto does suggest various fibers for the various layers such as glass, aramid, or carbin “and the like” (lines 93-95). Therefore, it would have been obvious to one of ordinary skill in the art to alter the types of materials within the layers with the motivation of obtaining benefits of one type of material while avoiding any detriments due to solely using that one type of material such as relative weight and costs. 

Claims 4, 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of US Patent 7,377,595 to Okajima et al. (“Okajima”).
Regarding claim 4, Hashimoto discloses the rim of claim 3 but the fiber direction is not clear. Okajima sets forth unidirectional fibers to reinforce sidewalls of a bicycle rim (e.g. col. 9, lines 45-46). It would have been obvious to one of ordinary skill in the art to incorporate such to maintain greater control of the integration of the orientation of the layers therein resulting in a more durable rim. 

Regarding claim 5, Hashimoto discloses the rim of claim 1 but does not disclose that the width of the strips is between 10 mm and 30 mm. Okajima sets forth reinforcing strips with a width of 12mm (strip 42), 20 mm (strip 43), and 28 mm (strip 44) (see col. 7, 8). It would have been obvious to incorporate such width with the motivation of providing a sufficiently large enough reinforcement to render the rim more durable. 

Regarding claim 16, Hashimoto discloses the rim of claim 15 but does not disclose widths of the strips. Okajima sets forth reinforcing strips with a width of 12mm (strip 42), 20 mm (strip 43), and 28 mm (strip 44) (see col. 7, 8). It would have been obvious to incorporate such width with the motivation of providing a sufficiently large enough reinforcement to render the rim more durable. 

Examiner notes US 7377595 which provides for at least 6 layers of resin sheets with at least one layer with overlapping fibers (Fig. 7). Also, US 20140346849 shows various strips of material forming a bicycle wheel sidewall. US 10532610 sets forth strips on the braking surface of a bicycle rim wherein the strips define grooves to enhance braking. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617